UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JOEL HERMAN,

                                       Plaintiff,

               -against-                                            ORDER
                                                                    15-CV-3059-PKC-SJB

CITY OF NEW YORK,
POLICE DETECTIVE KENNETH WIEBER,
POLICE DETECTIVE ANTHONY D’ALTO,
JOEL TEITELBAUM,
POLICE SERGEANT JOHN STEWART,
POLICE LIEUTENANT JAMES DOHERTY,

                                        Defendants.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       Non-party witnesses have moved Plaintiff to provide them with copies of their

deposition transcripts for review to correct transcription errors. Citing Federal Rule of

Civil Procedure 30(e) but no other authority, the non-party deponents argue that

providing witnesses copies of their transcripts is customary in federal court. The motion

is denied.

       The non-party witnesses misapprehend both Rule 30(e) and the customary

practice in depositions. Prior to the close of the deposition, or immediately thereafter,

the deponent must discuss with the stenographer or court reporter how he wishes to

proceed with respect to reviewing the deposition. “As amended in 1993, Rule 30(e)

requires review by the witness only if that is requested by a party before completion of

the deposition. In those instances, the officer who recorded the deposition is to give the

witness notice that the transcript or recording is available, and the witness then has 30

days to review it.” 8A Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 2118 (3d ed. 2018). Regardless of whether the deponent has asked for

review of the transcript within the 30-day period, there is no obligation for the party

who noticed the deposition to provide a copy of the transcript. See Fed. R. Civ. P.

30(f)(3) (“When paid reasonable charges, the officer must furnish a copy of the

transcript or recording to any party or the deponent.”) (emphasis added). That would

otherwise lead the noticing party to be burdened with both the cost of the court reporter

and the cost of furnishing transcripts to all the other parties in the litigation. No rule—

or customary practice—requires Plaintiff to provide the non-party witnesses with copies

of deposition transcripts of their depositions. See, e.g., Rivera v. DiSabato, 962 F.

Supp. 38, 41 (D.N.J. 1997) (“Based upon the foregoing, and once again recognizing that

the Federal Rules of Civil Procedure specifically require parties and deponents who seek

to retain copies of deposition transcripts to assume the reasonable costs for their

production, see Fed[.] R. Civ. P[.] 30(f)(2), plaintiff's motion for free transcripts of his

deposition is hereby denied.”); see also 7 James Wm. Moore et al., Moore’s Federal

Practice § 30.64 (3d ed. 2018) (“[T]here is no requirement that the party who took the

deposition bear the cost of providing the other party or the deponent with a copy of the

deposition transcript.”). If the non-party witnesses need copies of their deposition

transcripts, they may ask the court reporter and bear the costs for such copies. The

motion is denied. To the extent that Defendants are seeking any relief specific to their

depositions, they must separately file a motion seeking such relief. To the extent their

response to the non-party deponents’ motion seeks any relief, it is denied.

                                           /s/ Sanket J. Bulsara November 14, 2018
                                           SANKET J. BULSARA
                                           United States Magistrate Judge

Brooklyn, New York


                                              2
